DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/06/2022. 
In the filed response, Claims 1, 10, 12, and 19 have been amended, where claims 1, 12, and 19 are independent claims. No claims have been cancelled and no new claims have been added.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

Terminal Disclaimer
1.	The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,970,814 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
2.	Applicant’s arguments related to the combination of Gelman and Rognin, see pg. 19, filed 04/06/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zimmermann et al. US 2021/0181370 A1 (PTO 892), hereinafter referred to as Zimmermann, which like Gelman, is an analogous art in the same or similar field of endeavor. As described below, the Examiner respectfully submits that the collective teachings of Gelman and Zimmermann disclose the features recited in instant claims 1, 12, and 19 given their broadest reasonable interpretation (BRI).
3.	With the newly added limitation that defines the window and introduces a reference dataset, the Examiner after conducting further searches, finds Zimmermann to be relevant art, particularly with respect to identifying windows between well log measurements to facilitate well log depth matching. For e.g., Fig. 4 shows windows of a given size (e.g. 5) centered about corresponding points of interest in two sets of well log measurements. ¶0056 and 0059 disclose comparing a desynchronized signal S (i.e. one well depth log) in a first window centered about a point of interest with a reference signal S of another well depth log (construed as a reference dataset) in the second window centered about a corresponding point of interest. As per ¶0059, depth shifts between matching points between the windows relative to the point of interest can be subsequently determined to yield more accurate depth measurements.  For these reasons which are further elaborated in the office action below, the Examiner respectfully submits Gelman in view of Zimmermann teach and/or suggest the disclosed features of the instant claims given their BRI. Although Gelman may describe a method of local alignment of sub-images based on alignment of feature points without referencing the windows based alignment of claim 1 (see pg. 19 of Applicant’s remarks), the Examiner respectfully submits new prior art Zimmermann provides the windows-based alignment support with the motivation for providing more accurate depth measurements. Please see office action below.
4.	Examiner acknowledges Applicant’s remarks/amendments related to the specification objections. As such, the objections are withdrawn. 
5.	Examiner further acknowledges Applicant’s remarks/amendments related to the drawing objections. As such, the objections are withdrawn.
6.	Examiner further acknowledges Applicant’s remarks/amendments related to the claim  objections. As such, the objections are withdrawn.
7.	Examiner further acknowledges Applicant’s remarks/amendments related to the claim  rejection under 35 U.S.C. 101. As such, the rejection is withdrawn.
8.	As to the non-statutory double patenting rejection, please note the section above titled “terminal disclaimer” on pg. 2 of the office action. As such, the double patenting rejection is withdrawn.
9.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
10.	In light of the foregoing, Claims 1-20 have been examined and are pending.


Specification
11.	The disclosure is objected to because of the following informalities:
(a). 	Paragraph 0066: "1.0 inches" should read "1.0 inch" (emphasis added in bold) in the text "if a relative shift value of a first window on one side of the boundary region is 1.0 inches".
(b).	 Paragraph 0088 of the amended specification: it appears the term "unaligned" in the text "whereas the same region 1240 shows a single elevated signal band in the corresponding unaligned sub-image 1440 [[1340]] shown in FIG. 13" should read "aligned" (emphasis added in bold) since label 1300 shows an "aligned" flattened image.
(c). 	The plots shown in Figs. 18, 19, and 20 are titled "2-WBA Coarse", "3-EBA", and "4-WBA Fine", respectively. The acronyms used in the titles are not clearly defined in the specification. For example with respect to Fig. 18, paragraph 0101 makes reference to a coarse global, windows-based alignment which appears to correspond to WBA coarse. Regarding Fig. 19, paragraph 0102 makes reference to an edge-based alignment which appears to correspond to EBA. Similarly, paragraph 0103 for Fig. 20 refers to a fine global, windows-based alignment which appears to correspond to WBA fine. As such, it is recommended that the specification define the above acronyms so that the drawing titles are clear.  
(d).	It is further unclear what the numbers correspond to in the titles of figures 17-20. In other words, the titles of Figs. 17-20 are identified as 1, 2, 3, and 4, respectively, however the specification does not define the relevance of these numbers. Please clarify. If these are not relevant, it is recommended that these numbers be removed.
(e).	Paragraph 0071 discloses “The graph 900 also includes a first an unconstrained relative shift  log 911…” (emphasis added in bold), however it appears this ought to read “The graph 900 also includes an unconstrained relative shift  log 911…”. Please check and update accordingly. 

Drawings
12.	The drawings are objected to for the following reason.  Fig. 4 (408) shows the tool to be rotating, i.e. “wherein the aligning is independent of acceleration of the tool during the rotation” however, the both the specification and claims show the alignment of the sub-images is independent of acceleration of the tool during tool motion, where the tool motion 
appears to be in the vertical/depth direction. In other words, the tool does not appear to be rotating as Fig. 4 suggests.  Please clarify.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-8, 10-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al. (US 2017/0337675 A1), in view of  Zimmermann et al. (US 2021/0181370 A1 with reference to Provisional application No. 62/578,647), hereinafter referred to as Gelman and Zimmermann, respectively.	
Regarding claim 1, Gelman discloses, “A method comprising: generating a set of sub-images of a subsurface formation [See Gelman e.g., Fig. 4 (and corresponding text) where raw sub-image collection 404 contains sub-images 400 of adjacent sections of borehole 102 (e.g., para 0059). Reference fig. 1 where borehole is formed in a subsurface formation] based on measurement values acquired by a plurality of sensors [see fig. 3 showing downhole tool 300 containing pads 302 which include plural sensors for measuring physical properties of borehole 102 (para 0051-0052)]  corresponding to one or more signals that have propagated through the subsurface formation [same citations as above - foregoing sensors measure various signals (e.g., seismic properties, gamma rays, etc.) from within the subsurface], wherein each of the set of sub-images correspond to one of the plurality of sensors [sub-images 400 of borehole 102 can be created using information gathered by the pads 302 of tool 300. Also see para 0106-0108 mapping the sub-images to the different pads], and wherein the plurality of sensors are on a tool in a borehole [see fig. 3 and associated text], and wherein each of the plurality of sensors are at different spatial positions with respect to each other [as per para 0052-0053, multiple sets of pads/sensors are distributed at different locations along the length of the tool, i.e., are at different spatial positions with respect to each other. Also see para 0079 for support.]; and generating a combined image by aligning the set of sub-images based on the measurement values [an alignment procedure is implemented to remediate the misalignment of sub-images 400 in the raw sub-image collection to arrive at a unified borehole image 406 (fig. 4). See e.g., para 0064-0065 and para 0097], wherein the aligning of the set of sub-images is independent of acceleration of the tool during tool motion [the alignment algorithm takes into account the dynamics of tool 300 (e.g., acceleration, location of pads, etc. – para 0075). See para 0098-0102 for support. Since Gelman’s method considers the dynamics of the tool, it stands to reason any forces experienced by the tool during its motion will not affect the resulting unified borehole image such as the one presented in the right hand panel of Fig. 6 (406)] and wherein aligning the set of sub-images comprises [See Gelman’s alignment of sub-images as per for e.g. Fig. 6 (para 0096-0097)]: dividing the set of sub-images into a set of windows, each window extending over a predefined range of depths where measurement values forming the sub- images within the window were acquired, for each window of the set of windows, determining a mismatch value between the set of sub-images included within the window and a reference dataset, wherein the reference dataset comprises a combined image formed from measurements from a subset of the plurality of sensors [Although Gelman’s ‘local information’ about a reference feature point in a sub-image (Fig. 6 and ¶0096-0097) can be construed as a window, Gelman does not explicitly recite a window as claimed. See Zimmermann below for corresponding support], and generating a relative shift value based on the mismatch value determined for the window, [See for e.g. shifts τ1 , τ2 , and τ3 to align dips in sub-images 400(26) and 400(24) based on the mismatches as shown (left panel of Fig. 6). The unified borehole image following alignment is depicted in Fig. 6 (right panel). Note Zimmermann below regarding support related to the window] interpolating a plurality of relative shift values including the relative shift value generated from each of the windows within the set of windows to generate a relative shift log, and aligning the set of sub-images based on the relative shift log.” [See right hand panel of Fig. 5 (and associated text) depicting estimated shift values as a function of depth. The profile of shift values as shown is continuous. Also reference ¶0082 for determining shift values in between the estimated values] Although Gelman’s approach enables aligning image features captured by a downhole imaging tool, Gelman’s method does not explicitly refer to a “window(s)” when determining mismatch values for generating relative shift values. Zimmermann on the other hand from the same or similar field of endeavor is found to teach the foregoing limitation. Specifically, “dividing the set of sub-images into a set of windows, each window extending over a predefined range of depths where measurement values forming the sub- images within the window were acquired, [In the context of well log depth matching (abstract), Zimmermann teaches generating first and second windows in first and second well logs, respectively, around corresponding depth points, where said well logs of gamma ray measurements are deemed analogous to captured sub-images (¶0007 and 0009). Also refer to Fig. 4 regarding windows 402 and 404], for each window of the set of windows [windows 402 and 406 in Fig. 4], determining a mismatch value between the set of sub-images included within the window and a reference dataset, [See Fig. 4 and for e.g. ¶0056, 0059 regarding comparing a desynchronized signal S (i.e. one well depth log) in the first window centered about a point of interest with a reference signal S (i.e. another well depth log) in the second window centered about a corresponding point of interest. As per ¶0059, depth shifts between matching points between the windows relative to the point of interest can be determined] with wherein the reference dataset comprises a combined image formed from measurements from a subset of the plurality of sensors [Zimmermann’s reference signal define at least one well log with points of interest being any discernable feature (e.g. local minimum, maximum, etc.). See e.g. ¶0055], and generating a relative shift value based on the mismatch value determined for the window” [See for e.g. ¶0059 where the well depth log matching process determines depth shifts by classifying each point of one window with the other window] Although Zimmermann’s approach employs gamma ray measurements, the created gamma ray log is capable of characterizing the depth along a well trajectory (¶0007). Moreover, well log depth matching can be performed to help produce accurate depth measurements in light of  problems related to irregular borehole shapes, high well curvature, etc. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman to add the teachings of Zimmermann as above for providing techniques to improve the accuracy of determined depth shifts and thus the correlation between a plurality of well logs (¶0063) to help overcome problems such as environmental perturbations, irregular borehole shapes, high well curvature, etc., that could lead to inaccurate measurements on depth (¶0050). 
Regarding claim 2, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein determining the mismatch value between the set of sub-images comprises comparing one or more measurement values in a first sub-image along a principal direction and one or more measurement values of a second sub-image along a same principal direction [mismatched values between points are evident in the left hand panel of Fig. 6. Note there are three possible shift directions as shown], wherein the principal direction is based on a formation dip of the first sub-image. [See para 0129-0131 where one or more reference feature points (e.g., a dip) in a sub-image is matched to a corresponding matching candidate feature point (e.g., a dip) in another sub-image. Each feature point can be associated with a line at a particular depth (y-axis) and at a given location along the x-axis. The (x,y) position of the feature point can be related to the borehole’s centerline]
Regarding claim 4, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein one or more of the relative shift values are determined based on one or more calculated formation properties.” [Per para 0031 of filed specification, ‘formation properties’ are defined as formation dip and/or mismatches relative to a reference value. As such see citations of Gelman in claim 2 above regarding dips and mismatched values between points of the disclosed sub-images]  
Regarding claim 5, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the measurement values are a first set of the measurement values, and wherein the method further comprises: lifting the tool from the borehole during a second pass, wherein the plurality of sensors acquires a second set of measurement values during the second pass; and generating the combined image based on the second set of measurement values.” [see para 0055-0056 which discloses more than one pass made by tool 300 into and out of borehole 102 to collect information associated with said borehole. See e.g., Figs. 3-4 regarding sensors/pads and captured sub-images that can be combined to form a panorama view of the borehole (para 0059).]  
Regarding claim 7, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the plurality of sensors are positioned in multiple sets of pads that are axially or azimuthally offset.” [Reference borehole tool in Fig. 3 and para 0051-0056] 
Regarding claim 8, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein generating the set of sub-images of a subsurface formation based on measurement values comprises acquiring a plurality of images over multiple passes of the tool through the borehole.” [Reference para 0055 regarding collecting information during several passes made by borehole tool] 
Regarding claim 10, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the mismatch value of each window is computed as a function of data consistency, wherein data consistency is defined based on the set of sub-images.” [Given the BRI of “data consistency”, see Fig. 6 (and para 0096-0097) where mismatched dips can be aligned via shifts τ1 , τ2 , and τ3  in sub-images 400(26) and 400(24). This is performed at local regions of sub-image (construed as windows)]
Regarding claim 11, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising setting a global threshold based on combining each of the mismatch values corresponding to each window into a single dataset, and filtering out from the aligning of the sub-images any mismatch values that are above the global threshold. [See claim 15 of Gelman]  
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 13, Gelman and Zimmermann teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the set of windows is spaced to cover an image representing an entire 360-degree rotation around a borehole over a length of the borehole.” [Gelman (e.g. para 0056) discusses various ways by which an entire 360° rotation around a borehole can be acquired over a length of said borehole. Regarding windows, see Fig. 6 (para 0096-0097) where a reference feature point 600 in sub-image 400(24) can be construed as a window, i.e. a local region(s) of sub-image. For more explicit reference to “windows”, refer to Zimmermann as noted in claim 1] 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 20, Gelman and Zimmermann teach all the limitations of claim 19, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising instructions to cause the processor to interpolate the relative shift values to generate a continuous shift log.” [See right hand panel of Fig. 5 (and associated text) depicting estimated shift values as a function of depth. The profile of shift values as shown is continuous. Also reference para 0082 for determining shift values in between the estimated values]
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gelman, in view of  Zimmermann, and in further view of Merino et al. (EP 2966258 A1), hereinafter referred to as Merino.	
Regarding claim 6, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising modifying a downhole operation based on the combined image.” [Gelman reveals performing several passes to collect data associated with a borehole (para 0055). It would be within the level of skill in the art to perform additional downhole operations having revised operational parameters based on prior measurements. See Merino below] Although one skilled in the art would realize captured data can help guide personnel to modify test setup/operations to yield more useful/refined data, Gelman and Zimmermann do not explicitly disclose this. Merino on the other hand from the same or similar field of endeavor teaches this feature. [See abstract regarding a length change of the tubular string in the wellbore based on a plurality of measurements] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman and Zimmermann to add the teachings of Merino as above for more accurately placing and determining the location and desired depth of downhole tools and strings in a wellbore (para 0001 and 0004).
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelman, in view of  Zimmermann, and in further view of Signorelli et al. (US 2015/0107824 A1), hereinafter referred to as Signorelli.	
Regarding claim 9, Gelman and Zimmermann teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman and Zimmermann however do not reveal, “further comprising generating a drilling status indicator indicative of a stick-and-slip condition.”  Signorelli on the other hand from the same or similar field of endeavor teaches this feature. [See for e.g. para 0466] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman and Zimmermann to add the teachings of Signorelli as above for providing a power system for powering downhole tool-string operations in high temperature environments where conventional systems fail (para 0004-0006).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Allowable Subject Matter
14.	Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. The method of claim 1, wherein the set of windows is a first set of windows, and wherein the method further comprises: dividing at least one of the set of sub-images into a second set of windows, wherein a window length of the second set of windows is less than a window length of the first set of windows; determining a second set of mismatch values based on the second set of windows; and Page 28 of 33Attorney Docket Number: 164.2018-IPM-102543-US01 aligning the set of sub-images based on a second set of relative shift values, wherein the second set of relative shift values are determined based on the second set of mismatch values.
15. The system of claim 12, wherein the set of windows is a first set of windows, and wherein the instructions for aligning the set of sub-images are configured to cause the processor to: dividing at least one of the set of sub-images into a second set of windows, wherein a window length of the second set of windows is less than a window length of the first set of windows; determining a second set of mismatch values based on the second set of windows; and aligning the set of sub-images based on a second set of relative shift values, wherein the second set of relative shift values are determined based on the second set of mismatch values. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486